EXHIBIT 10.23

UA155716-2

SECOND AMENDMENT

THIS SECOND AMENDMENT dated November 1, 2007 is entered into by and between
UNITED AIR LINES, INC., (“UA”) and Great Lakes Aviation, Ltd., (“ZK’), (United
and Great Lakes, each a “Party” and together, the “Parties”).

RECITALS

WHEREAS, UA and ZK have previously executed that certain Code Share and
Regulatory Cooperation and Marketing Agreement effective as of May 1, 2001
(United Contract No. 155716; the “Agreement”), as amended from time to time; and

WHEREAS, pursuant to Section 22 of the Agreement, the parties may modify or
amend the Agreement; and

WHEREAS, the Parties have mutually agreed to revise the Agreement in accordance
with the terms and conditions of this Second Amendment; and

NOW, THEREFORE, in consideration of the promises and the mutual obligations
hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. All capitalized terms not otherwise defined in this Second Amendment shall
have the meanings given them in the Agreement. In the event of conflict between
the terms of this Second Amendment and the terms of the Agreement, the terms of
this Second Amendment shall prevail.

2. Section 5 of the Agreement – Term – is deleted and restated in its entirety
to read as follows:

“This Agreement, as amended, will continue through and expire on November 1,
2010; provided, however, that this Agreement may be terminated by either party
at that party’s election for convenience and, without cause, upon one hundred
and eighty (180) days’ prior written notice.”

3. Effective with the execution of this Second Amendment, ZK hereby relinquishes
UA* code share service exclusivity in the following markets: Gillette, Wyoming
and Rock Springs, Wyoming; and Section A of the Attachment 1 to the Agreement is
deleted and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

“A.     Exclusive city pairs displayed as UA*

Subject to all necessary regulatory approvals, deployment of IATCI One Stop
Check-In, and completion of necessary operational support arrangements, UA shall
exclusively display its UA* designation code on the following selected flights
operated by ZK, provided, however, that UA may remove, and ZK shall stop
carrying, the UA* designation code from all such flights, upon expiration of the
Agreement:

 

   ZK Operated Flights Between          Denver and                       
Aberdeen, SD          Alamosa, CO          Alliance, NE          Amarillo, TX   
      Brooking, SD          Chadron, NE          Cheyenne, WY          Cortez,
CO          Clovis, NM          Dickinson, ND          Dodge City, KS         
Farmington, NM          Gallup, NM          Garden City, KS          Grand
Island, NE          Great Bend, KS          Hays, KS          Huron, SD         
Kearney, NE          Laramie, WY          Liberal, KS          Manhattan, KS   
      Moab, UT          McCook, NE          North Platte, NE          Page, AZ
         Pierre, SD          Pueblo, CO          Riverton, WY          Salina,
KS          Scottsbluff, NE          Sheridan, WY          Show Low, AZ         
Silver City, NM          Telluride, CO          Vernal, UT          Williston,
ND          Worland, WY          ZK Operated Flights Between      
Albuquerque and             Clovis, NM          Farmington, NM          Gallup,
NM          Silver City, NM   

 

2



--------------------------------------------------------------------------------

      ZK Operated Flights Between       Phoenix and             Page, AZ      
   Show Low, AZ          Gallup, NM          Farmington, NM                   ZK
Operated Flights Between       Kansas City and             Burlington, IA      
   Dodge City, KS          Garden City, KS          Great Bend, KS         
Hays, KS          Manhattan, KS       Salina,
KS                                     

Non-exclusive city pairs displayed as UA*

Subject to all necessary regulatory approvals, deployment of IATCI One Stop
Check-In, and completion of necessary operational support arrangements, UA shall
display its UA* designation code on the following selected flights operated by
ZK in markets cohabitated with United Express carriers provided, however, that
UA may remove, and ZK shall stop carrying, the UA* designation code from all
such flights, upon expiration of the Agreement:

UA* Code Share service on

ZK Operated Flights Between

Denver and

Gillette, WY

Rock Springs, WY

ZK Operated Flights Between

Las Vegas and

Ely, NV

Farmington, NM

Grand Junction, CO

Merced, CA

Page, AZ

Visalia, CA

 

3



--------------------------------------------------------------------------------

4. Counterparts. This Second Amendment may be executed in any number of
counterparts, by original or facsimile signature, each of which when executed
and delivered shall be deemed an original and such counterparts together shall
constitute one and the same instrument.

5. Full Force. The terms of this Second Amendment and the recitals to this
Second Amendment are deemed to be incorporated in, and made a part of, the
Agreement. Except as otherwise amended herein, the Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, UA and ZK have executed this Second Amendment as set forth
herein.

 

UNITED AIR LINES, INC.

    GREAT LAKES AVIATION, LTD.

By:

 

/s/ Michael G. Whitaker

    By:  

/s/ Charles R. Howell IV

Name:

  Michael G. Whitaker     Name:   Charles R. Howell IV

Title:

  Sr. VP Alliances & Int’l Affairs     Title:   Chief Executive Officer

Date:

  November 16, 2007     Date:   November 10, 2007

 

4